Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 05/15/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.



II. CLAIM INTERPRETATION - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “control module” ([0086] driving circuit detecting circuit switch etc.) _,  “determination module” ([008] may include analog to digital conversion circuit  and logic destination arranged in processor ) , and “position information acquisition module ([0090]fig 3 and  fig 4 driving and detecting circuit) “column scanning channel activation unit” fig 4 [0095] driving circuit “row scanning channel activation unit” fig 4[0097] detecting circuit and  “position information acquisition unit” fig 4 [0099] detecting circuit and driving circuit.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


III. CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 11-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
In claims 11-15, the “a computer readable  storage medium with a computer program stored thereon…” in accordance with Applicant’s specification, may be an electromagnetic signal because the specification does not limit the storage medium to non-transitory storage mediums ([0119] the code modules may be stored on any type of non-transitory computer readable medium or computer storage device). Hence, the wording of the specification (“may be”) allows for transitory computer readable mediums. 
As a result, the specification can include transitory and non-transitory propagation signals.  However, a transitory (i.e., propagating) signal, is not within the following four categories:  process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101.  Thus, such a signal cannot 
Any amendment to the claim should be commensurate with its corresponding disclosure. 



IV. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Binstead US 20120188201 in view of Harley et al. 20090194344.

Consider claim 1. Binstead discloses a method for identifying touch operation, comprising the following steps of: 
S101: controlling all scanning channels of a capacitive touch screen to be in an active state ([0049] a scan when none of the controllable elements are disabled/grounded may be referred to as a n x/y scan and involve all of the elements being used as sensing elements [0065] Also see [195-0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time and then switch to X/y scan after a touch is detected);
S102: determining whether the capacitive touch screen receives a touch operation([0049] detect when a finger touches screen [0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time. Finger is detected); and 
S103: when the capacitive touch screen receives the touch operation, scanning all the scanning channels one by one ([0049 disambiguating scan may only be performed (only considered necessary) when two or more fingers touch the screen [0067] X elements are sensing elements and the Y elements are controllable elements scanning all inputs [0068) Y elements are sensing elements and the X elements are controllable elements scanning all inputs)., and acquiring position information of the scanning channel corresponding to the touch operation (see fig 2 [0130] [0134]  detect position [236])

Binstead however does not explicitly disclose scanning all the scanning channels one by one.
Harley however discloses scanning all the scanning channels one by one ([0036] all the rows and columns are scanned sequentially to determine the position of nay finger touches fig 3 [0037] during the sensing first column is driven and then sense measurement are taken sequentially on all of the sense rows 41-50. Next drive electrode column is driven, followed by another series of sense measurements in the sense electrodes rows 41-50).
Binstead contains a "base" device/method of capacitive touch sensor array.  Harley * contains a "comparable" device/method of a capacitive touch sensor array that has been improved in the same way as the claimed invention.  The known "improvement" of Harley could have been applied in the same way to the "base" device/method of Binstead and the results would have been predictable and resulted in scanning all the scanning channels one by one.  Furthermore, both Binstead and Harley use 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Binstead as modified by Harley disclose the method for identifying the touch operation according to claim 1, wherein: 
the scanning channels comprise a row scanning channel and a column scanning channel (Binstead [0064] x elements extending in first direction and y elements extending in second direction. Also see Harley [0036] rows and columns of array).
Motivation to combine is same as motivation of claim 1. 

Consider claim 3. Binstead as modified by Harley disclose the method for identifying the touch operation according to claim 2, wherein: 
when executing the step S101, switches of all the row scanning channels or all the column scanning channels are turned on ( Binstead [0049] a scan when none of the controllable elements are disabled/grounded (i.e. they are active) may be referred to as a n x/y scan and involve all of the elements being used as sensing elements [0065] Also see [0195-0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time and then switch to X/y scan after a touch is detected);

Consider claim 4. Binstead as modified by Harley disclose the method for identifying the touch operation according to claim 2, wherein: 
the step S103 comprises the following steps of:
 S103-1: controlling one column scanning channel to be in the active state and the other column scanning channels to be in an inactive state (Binstead [0131] sequentially grounding all y elements but one thereby sensitizing only one intersection at a time); 
S103-2: detecting electric signals of all the row scanning (Harley [0036] sequentially scan rows and columns [0037] fig 3 first column is driven and then sense measurements are taken sequentially on all sense rows ).and 
S103-3: repeating the step S103-1 and the step S103-2 until all the column scanning channels are completely scanned to acquire position information of the touch operation (Harley [0037] fig 3 first column is driven and then sense measurements are taken sequentially on all sense rows. Next, another column is driven and then again allow rows are sensed sequentially [0036] to determine the position of nay finger touches).
Motivation to combine is same as motivation of claim 1. 

Consider claim 5. Binstead as modified by Harley disclose the method for identifying the touch operation according to claim 1 or 2, comprising: 
repeating the step S101, the step S102 and the step S103 to continuously identify the touch operation (Binstead discloses that in some application sensed touches does occur frequently [0196] As a result the first process is to determine if a touch occurs as in S101 [0049] [0195-0196], once a touch is identified S102 [196] then touch/touches location is/are identified S103 [0049] [0067]. [0196] the change any occur automatically under control of electronic circuit 314 or any other controller. Thus when there is inactivity on the touch panel only detects presence of a touch and afterwards disambiguation of the touches is performed via a different scan).

Consider claim 6. Binstead discloses an apparatus for identifying touch operation ([0086] electronic device can be a touchscreen), comprising: 
a control module ([0039] [0048]touch sensor may comprise a controller[0179] controller 614) configured to control [0040-0044] all scanning channels of a capacitive touch screen to be in an active state([0049] a scan when none of the controllable elements are disabled/grounded may be referred to as a n x/y scan and involve all of the elements being used as sensing elements [0065] Also see [195-0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time and then switch to X/y scan after a touch is detected);
 a determination module (0090 -0091 processor with appropriate computer program) connected with the control module and configured to determine whether the capacitive touch screen receives a touch operation([0049] detect when a finger touches screen [0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time. Finger is detected); and a position information acquisition module connected with the determination module (0090-0091 0179 electronic circuit 614) and configured to, when determining by the determination module that the capacitive touch screen receives the touch operation, scan all the scanning channels one by one([0049 disambiguating scan may only be performed (only considered necessary) when two or more fingers touch the screen [0067] X elements are sensing elements and the Y elements are controllable elements scanning all inputs [0068) Y elements are sensing elements and the X elements are controllable elements scanning all inputs).,  and acquire position information of the scanning channel corresponding to the touch operation (see fig 2 [0130] [0134] detect position [236]).
Binstead however does not explicitly disclose scanning all the scanning channels one by one.
Harley however discloses scanning all the scanning channels one by one ([0036] all the rows and columns are scanned sequentially to determine the position of nay finger touches fig 3 [0037] during the sensing first column is driven and then sense measurement are taken sequentially on all of the sense rows 41-50. Next drive electrode column is driven, followed by another series of sense measurements in the sense electrodes rows 41-50).
Binstead contains a "base" device/method of capacitive touch sensor array.  Harley * contains a "comparable" device/method of a capacitive touch sensor array that has been improved in the same way as the claimed invention.  The known "improvement" of Harley could have been applied in the same way to the "base" device/method of Binstead and the results would have been predictable and resulted in scanning all the scanning channels one by one.  Furthermore, both Binstead and Harley use and disclose similar functionality (i.e., scanning row or column channels to sense capacitive coupling) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 7. Binstead as modified by Harley disclose the apparatus for identifying the touch operation according to claim 6, wherein: 
the scanning channels comprise a row scanning channel and a column scanning channel (Binstead [0064] x elements extending in first direction and y elements extending in second direction. Also see Harley [0036] rows and columns of array).
Motivation to combine is same as motivation of claim 1. 

Consider claim 8. Binstead as modified by Harley disclose the apparatus for identifying the touch operation according to claim 7, wherein: 
when the control module controls all the scanning channels of the capacitive touch screen to be in the active state, switches of all the row scanning channels or all the column scanning channels are turned on( Binstead [0049] a scan when none of the controllable elements are disabled/grounded (i.e. they are active) may be referred to as a n x/y scan and involve all of the elements being used as sensing elements [0065] Also see [0195-0196] connect all of the y elements to the active backplane signal and simple scan the x sensing inputs only, most of the time and then switch to X/y scan after a touch is detected).

Consider claim 9. Binstead as modified by Harley disclose the apparatus for identifying the touch operation according to claim 7, wherein: the position information acquisition module comprises: a column scanning channel activation unit (Binstead [0179] 614 controller performs scanning operation) configured to control one column scanning channel to be in the active state and the other column scanning channels to be in an inactive state(Binstead [0131] sequentially grounding all y elements but one thereby sensitizing only one intersection at a time); 
a row scanning channel determination unit (Binstead[0179] 614 controller performs sensing operation configured to detect electric signals of all the row scanning channels (Harley [0036] sequentially scan rows and columns [0037] fig 3 first column is driven and then sense measurements are taken sequentially on all sense rows ); and 
a position information acquisition unit connected with the column scanning channel activation unit and the row scanning channel determination unit (see [0179] [0183][0207] fig 6 where position are determined based on connection with row and column channels) and configured to acquire electric signals acquired by repeated working of the column scanning channel activation unit and the row scanning channel determination unit until all the column scanning channels are completely scanned to acquire position information of the touch operation(Harley [0037] fig 3 first column is driven and then sense measurements are taken sequentially on all sense rows. Next, another column is driven and then again allow rows are sensed sequentially [0036] to determine the position of nay finger touches).
Motivation to combine is same as motivation of claim 1. 

Consider claim 10. Binstead as modified by Harley disclose the apparatus for identifying the touch operation according to claim 6, wherein: 
the control module, the determination module and the position information acquisition module work repeatedly to continuously identify the touch operation (Binstead discloses that in some application sensed touches does occur frequently [0196] As a result the first process is to determine if a touch occurs as in S101 [0049] [0195-0196], once a touch is identified S102 [196] then touch/touches location is/are identified S103 [0049] [0067]. [0196] the change any occur automatically under control of electronic circuit 314 or any other controller. Thus when there is inactivity on the touch panel only detects presence of a touch and afterwards disambiguation of the touches is performed via a different scan).

Claim 11 is rejected for similar reasons to claims 1 and 6 and where a computer-readable storage medium with a computer program stored thereon, wherein when being executed by a processor (0090 -0091 processor with appropriate computer program which may be a software implementation)
Claim 12 is rejected for similar reasons to claim 2 and 7.
Claim 13 is rejected for similar reasons to claim 3 and 8.
Claim 14 is rejected for similar reasons to claim 4 and 9.
Claim 15 is rejected for similar reasons to claim 5 and 10.



V. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 02/25/2021Primary Examiner, Art Unit 2692